Citation Nr: 0920997	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-38 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.L., M.H.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1952 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a personal hearing at the RO 
in October 2004.  In November 2004, the Veteran indicated 
that he wanted to attend a hearing to be conducted by a 
Veteran's Law Judge.  In May 2006, the Veteran reported that 
he no longer desired to attend a hearing.  

In September 2007, the Board adjudicated the claim of whether 
new and material evidence had been received to reopen the 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an eye disability and also the claim 
of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an eye disability.  The Veteran 
appealed that part of the Board's decision which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
an eye disability to The United States Court of Appeals for 
Veterans Claims (the Court).  In January 2009, the Court 
remanded the claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for an eye disability back 
to the Board for compliance with the instructions included in 
a December 2008 Joint Motion for Remand.  

In September 2007, the Veteran's motion to advance this case 
on the Board's docket due to advanced age was granted 
pursuant to 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

A right eye disability was not caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault of VA in administering spinal 
anesthesia in April 1973, and was not caused by an event that 
was not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right eye disability 
have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in March 2003 and 
February 2005 VCAA letters informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and the responsibilities of the veteran 
and VA in obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review of the issue decided herein to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the Veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in the March 2003 and February 2005 
VCAA letters, and was provided with notice of the types of 
evidence necessary to establish any disability rating and/or 
the effective date in a September 2006 letter.  The 
appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the Veteran have been obtained to the 
extent possible.  The Veteran has been afforded appropriate 
VA examinations.  The Board finds the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal decided herein.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an eye disorder.  

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the Veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

There is competent evidence of record of the current 
existence of right eye disabilities but there is no competent 
evidence of record which demonstrates that a currently 
existing right eye disability was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault of VA as a result of the April 1973 
surgical procedure, nor is there competent evidence of record 
demonstrating that a right eye disability was caused by an 
event that was not reasonably foreseeable. 

VA clinical records dated in the 1990's and 2000 include 
various diagnoses of eye disabilities including photophobia 
in July and August of 1994, photophobia and diplopia in April 
2002, right eye refractive error and cataracts in June 2002 
and age related macular degeneration and mild cataracts in 
September 2002.  In April 2003, a physician diagnosed 
cataracts and age related macular degeneration and 
intermittent diplopia.  He wrote that on further checking, he 
found the Veteran had exophoria which had been a long 
standing problem for the Veteran.  The most recent diagnosis 
of record, dated in November 2004, is cataracts and 
hyperopia.  While these records document optic disorders and 
subjective complaints, none of the records indicates in any 
way that a right eye disorder was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault of VA as a result of the April 1973 
surgical procedure, nor does this evidence demonstrate that a 
currently existing right eye disability was caused by an 
event that was not reasonably foreseeable.

The December 2002 letter from the private optometrist 
indicated that the Veteran had abducens paralysis as a result 
of spinal anesthesia administered by VA in April 1973; 
however, the author does not indicate that this was due to 
fault on the part of VA or due to an event which was not 
reasonably foreseeable.  This evidence, to a certain extent, 
weighs against the Veteran's claim as it references 
literature which addresses induced abducens paralysis as 
being known to be causally linked to the administration of 
spinal anesthesia.  The presence of literature addressing an 
etiological link between the procedure and the reported 
residuals would indicate that this was a foreseeable event.  
The probative weight of this evidence is further undermined 
by the optometrist's subsequent letter he wrote in January 
2004.  At this time, the author indicated that he had 
performed a physical examination of the Veteran and found 
that he had early cataracts, minor age-related macular 
degeneration and photophobia.  Abducens paralysis was not 
diagnosed.  The disorders which were diagnosed after physical 
examination in January 2004 were not linked in any way to the 
April 1973 surgical procedure.  

There is competent evidence of record which demonstrates that 
paralysis of the sixth cranial nerve was a known potential 
complication of administration of spinal anesthesia.  A VA 
examination conducted in May 1974 resulted in an impression 
of presbyopia.  The examiner wrote that he was unable to 
demonstrate any diplopia.  The examiner noted that the 
Veteran did have a sixth cranial nerve palsy in 1973 with 
diplopia but appeared to have recovered.  He found it 
possible that the Veteran might have some residual weakness 
which caused trouble when the Veteran was tired such as 
diplopia.  The examiner also specifically found no evidence 
of negligence on the part of VA in administering the spinal 
anesthesia.  The physician also opined that the diagnosed eye 
disability was a known complication of the administration of 
spinal anesthesia.  

In June 1974, a VA examination review was conducted which 
resulted in a diagnosis of bilateral paralysis of the sixth 
cranial nerve with diplopia by history, status post spinal 
anesthesia with complete recovery.  The physician noted that 
paralysis of the sixth cranial nerve resulting in double 
vision was an infrequent but well recognized complication of 
spinal anesthesia.  

The Board notes that in February 1987, a private physician 
wrote that he had reviewed the Veteran's records.  He 
indicated that abducens palsy usually occurs after multiple 
attempts to perform a spinal using a large bore needle.  The 
physician opined that, if the Veteran had eye problems dating 
from the administration of spinal anesthesia, he assumes the 
Veteran had residual injury of the abducens nerve.  While 
this evidence may be said to indicate that an improperly 
performed spinal procedure results in abducens paralysis, the 
evidence does not indicate that the actual procedure 
preformed by VA in 1973 was negligent in any way and the 
surgical and clinical evidence of record also does not 
support a finding that VA negligently administered the spinal 
anesthesia.  The author of this note did not point out any 
specific instance of fault on the part of VA which occurred 
during the April 1973 surgical procedure.  

The Veteran submitted a copy of a treatise titled "Abducens 
Nerve (VI) Paralysis Following Spinal Anesthesia" which 
weighs against the Veteran's claim - the treatise 
demonstrates that abducens nerve paralysis was a known 
complication of the administration of spinal anesthesia.  

The only other evidence which indicates in any way that VA 
was at fault in administering the anesthesia in April 1973 or 
that the resulting eye disability was not reasonably 
foreseeable is the Veteran's own allegations and testimony.  
As a lay person, however, the Veteran is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinion as to the existence and etiology of 
a right eye disability is not accorded any probative weight.  

Associated with the claims file is a clinical record dated in 
April 1973 which demonstrates that the nature and purpose of 
the operation and the anesthesia, the risks involved and the 
possibility of complications had been explained to the 
Veteran and that the Veteran had consented to the procedure.  
The Veteran's consent was witnessed on the document.  There 
is no indication that the Veteran's consent was improperly 
given or obtained.  There is no evidence indicating that the 
Veteran was impaired when consenting to the April 1973 
surgical procedure and administration of anesthesia.  

The Joint Motion for Remand which was cited in the 
introduction to this decision found fault in the Board's 
prior September 2007 decision by failing to explain the 
rationale for retroactively applying the statutory and 
regulatory provisions now in effect when it adjudicated this 
claim pursuant to 38 U.S.C.A. § 1151 but based on the 
provision of consent in 1973.  The rationale for applying the 
current statutory and regulatory provisions in adjudicating 
this claim is the plain language of the operative regulation, 
38 C.F.R. § 3.361(a).  This regulation specifically provides 
that, with an exception for claims involving compensated work 
therapy which is not applicable in the current case, the 
regulation is applicable to all claims for compensation for 
benefits under 38 U.S.C.A. § 1151 which are received by VA on 
or after October 1, 1997.  38 C.F.R. § 3.361(d)(1)(ii) deals 
with informed consent.  This regulation specifically provides 
that to determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32 of this 
chapter.  The regulation does not provide for a review of 
whether informed consent was provided based on regulations 
concerning informed consent which were in effect when the 
surgery was performed; here, in 1973.  There is absolutely no 
indication that consideration of informed consent laws which 
were in effect in 1973 were ever to be considered based on 
claims under 38 U.S.C.A. § 1151 which were filed on or after 
October 1, 1997.  If the authors of the current version of 
38 C.F.R. § 3.361 desired to mandate review of the informed 
consent provisions based on regulations in effect at the time 
of the injury in question, they would have so provided in the 
regulation.  Any reading of 38 C.F.R. § 3.361 which indicates 
that a claim should be reviewed based on the laws of informed 
consent which were in effect at the time of the injury in 
question is wholly illogical.  As pointed out in the Joint 
Motion for Remand, 38 C.F.R. § 17.32 was not in effect in 
1973.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right eye disability.  
It follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right eye disability is not warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


